Citation Nr: 1640862	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  08-01 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to service-connected bilateral pes planus with mallet toes second through fourth toes on the right foot. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel
INTRODUCTION

The Veteran served on active duty from June 1973 to November 1988.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In January 2011, the Veteran testified during a travel board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is included in the claims file.

This issue and another issue were previously before the Board in May 2011 and March 2014 at which time they were remanded for further development.  In December 2014, the Board issued a decision in which it denied the Veteran's claim of entitlement to service connection for a back disability and granted the Veteran's claim for service connection for an acquired psychiatric disability. 

The Veteran appealed that decision to the U.S. Court of Appeals for Veteran's Claims (Court).  

In a February 2016 Memorandum Decision, the Court vacated the Board decision regarding his claim for service connection for a back disability (the decision regarding service connection for an acquired psychiatric disability was not disturbed). 

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  





FINDING OF FACT

The Veteran's back disability is shown to be aggravated by his service-connected bilateral pes planus with mallet toes second through fourth toes on the right foot.


CONCLUSION OF LAW

A back disability was aggravated by the Veteran's service-connected bilateral pes planus with mallet toes second through fourth toes on the right foot.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A highly important salient point must be made regarding this case, as a whole:  The Veteran is already rated at 100 percent disabled (TDIU) for his service connected physical disabilities. 

In light of this fact, the Board sees little cogent need for supplementary development (beyond the extensive development already undertaken by the VA in this case) of this case, in light of these facts.  The Board understands the complexity of successfully evaluating this Veteran in light of his many service and nonservice-connected disabilities, injuries, his claims, other problems, and recent Court determination.  In order to provide some finality to the Veteran's case, the Board will address the Veteran's claim below in a sincere effort to resolve this case.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  

Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

It appears as though the new regulatory amendment poses a new restriction on claimants.  Nonetheless, because his claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, as this version is more favorable.  See generally VAOGCPREC 7-03 and VAOPGCPREC 3-00.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Board finds that the requirements for a grant of secondary service connection have been met with respect to his back disability claim.  Various treatment records reflect a diagnosis of a back disability.  Thus, current disability is established.  Further, there is no dispute that he is service-connected for bilateral pes planus with mallet toes second through fourth toes on the right foot. 

Turning to the crucial medical nexus question, the Board notes that numerous private and VA opinions have been obtained.  The Board previously found that April 2009, April 2010, and March 2012 private opinions lacked probative value as they were not supported by adequate rationale.  

Additionally, a March 2012 VA opinion was deemed inadequate.  The Court recently found that a May 2014 VA addendum opinion was inadequate as well.

The Veteran has recently submitted an August 2016 medical opinion from his private treating physician.  He noted that the Veteran has been diagnosed with severe degenerative join disease of the lumbar spine.  He noted that he has had minimal improvement with conservative treatment.  The private examiner stated that in addition the Veteran has a pes planus deformity which has increased the severity of his degenerative diagnosis beyond its natural progression.  He rationalized that it does this by improperly distributing force throughout his joints.

A reasonable reading of this medical professional's opinion is that the Veteran's service-connected pes planus aggravates his back disability.  The degree of this aggravation was not established. 

Based on the evidence above, and giving the benefit of the doubt to the Veteran, the Board finds that the objective evidence supports a finding that his back disability is aggravated by his service-connected pes planus.  The nature and extent of the disability is not currently before the Board.  For the foregoing reasons, the claim of entitlement to service connection for a back disability is granted on a secondary basis. 

ORDER

Service connection for a back disability is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


